United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.B., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND SHIPYARD, Bremerton, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-387
Issued: June 4, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 24, 2006 appellant filed a timely appeal from the nonmerit decision of the
Office of Workers’ Compensation Programs dated October 16, 2006 finding that he had
abandoned his request for an oral hearing. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the issue of hearing abandonment.
ISSUE
The issue is whether the Office properly determined that appellant abandoned his hearing
request. On appeal, appellant contends that he did not abandon the hearing because he was at
home waiting for the Office to call him on the date of his telephonic hearing.
FACTUAL HISTORY
On June 11, 1999 the Office accepted appellant’s claim for lateral epicondylitis of the
right elbow arising out of his federal duties as an insulator worker on August 15, 1996,

File No. 140343029.1 On December 14, 2001 the Office issued a schedule award for a 10
percent impairment to his right arm. On April 8, 2002 appellant left his federal employment on a
disability retirement because he was unable to perform the full duties of his position.
On March 29, 2006 appellant telephoned the Office and asked to be referred to the
vocational rehabilitation program. On March 30, 2006 the Office requested that he provide
evidence of why he could no longer perform the light-duty assignment he had at the time of his
disability retirement. Appellant did not respond within the 30 days allotted by the Office.
By decision dated May 4, 2006, the Office denied appellant’s request for referral to the
vocational rehabilitation program on the grounds that he had not established a claim for
recurrence of his accepted injury which was a necessary prerequisite. The Office informed him
that he had not demonstrated a worsening of his condition that prevented him from performing
the light-duty job he had in 2002.2
On May 6, 2006 appellant requested a telephonic oral hearing to review the May 4, 2006
decision. On June 5, 2006 the Office informed appellant that his case was in posture for an oral
hearing which would occur within six to eight months. It stated that at least 30 days advance
notice would be given advising him of the date, time and location of the hearing. By letter dated
August 25, 2006, the Office informed appellant that his telephonic hearing would be held on
October 3, 2006 at 11:00 a.m., Eastern Time. It instructed him to call the provided toll free
number a few minutes before the hearing time and enter the pass code to gain access to the
conference call.
On October 3, 2006 the date of the hearing, appellant did not call the toll free number to
join the telephonic hearing. On October 12, 2006 the Office received a letter from appellant
dated October 7, 2006 regarding the hearing. Appellant stated that he had not received a call on
the date of the hearing despite the fact that he “waited for it as you instructed in your letter.” He
stated that since that time he had been calling the number provided in the letter, but that no one
answered. Appellant inquired whether a hearing would be held at another time.
By decision dated October 16, 2006, the Office found that appellant had abandoned his
request for a hearing. The Office stated that he had received written notification of the hearing
30 days in advance of the hearing and had failed to appear. The Office stated that “there was no
indication in the file that [appellant] contacted the Office either prior or subsequent to the
scheduled hearing to explain [his] failure to appear.”
LEGAL PRECEDENT
A claimant who has received a final adverse decision by the Office may obtain a hearing
by writing to the address specified in the decision within 30 days of the date of the decision for
1

The Office’s May 4, 2006 decision indicates that appellant’s claim was accepted for bilateral lateral
epicondylitis; however, this appears to be an error. The record did not include a copy of his original traumatic
injury claim form.
2

Appellant is not appealing the May 4, 2006 Office decision.

2

which a hearing is sought.3 Unless otherwise directed in writing by the claimant, the Office
hearing representative will mail a notice of the time and place of the hearing to the claimant and
any representative at least 30 days before the scheduled date.4 The Office has the burden of
proving that it mailed to appellant and his representative a notice of a scheduled hearing.5
The authority governing abandonment of hearings rests with the Office’s procedure
manual,6 which provides as follows:
“A hearing can be considered abandoned only under very limited circumstances.
All three of the following conditions must be present: the claimant has not
requested a postponement; the claimant has failed to appear at a scheduled
hearing; and the claimant has failed to provide any notification for such failure
within 10 days of the scheduled date of the hearing.
“Under these circumstances, [the Branch of Hearings and Review] will issue a
formal decision finding that the claimant has abandoned his or her request for a
hearing and return the case to the [district Office].”7
ANALYSIS
The record establishes that on August 25, 2006, in response to appellant’s request for an
oral hearing, the Office mailed an appropriate notice of the scheduled October 3, 2006 telephonic
hearing. The Board notes that the notice was sent more than 30 days prior to the hearing and that
there is no contention that he did not receive it. The issue is thus, whether the Office properly
found that appellant had abandoned the hearing.
The record establishes that appellant failed to telephone the hearing representative as
instructed on October 3, 2006 and that he did not request a postponement prior to that date.
However, it does contain evidence that he contacted the Office within 10 days of the scheduled
hearing to explain his failure to participate. In a letter dated October 7, 2006 and received by the
Office October 12, 2006, appellant stated that he had waited for a telephone call from the Office
“as instructed” on the date of the hearing. He explained that he called the Office several times
the following day to find out why he had not been called, but received no answer. Appellant
asked whether another hearing would be held. In the Office’s decision finding that he had
abandoned his hearing, it did not acknowledge appellant’s letter.
3

20 C.F.R. § 10.616(a).

4

20 C.F.R. § 10.617(b). Office procedure also provides that notice of a hearing should be mailed to the claimant
and the claimant’s authorized representative at least 30 days prior to the scheduled hearing. Federal (FECA)
Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter 2.1601.6(a)
(January 1999).
5

See Michelle R. Littlejohn, 42 ECAB 463, 465 (1991).

6

See Claudia J. Whitten, 52 ECAB 483 (2001).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record,
Chapter 2.1601.6(e) (January 1999).

3

The Board notes initially that appellant’s letter was received within 10 days of the
scheduled hearing. His October 7, 2006 letter which indicates that he failed to participate in the
hearing because he misunderstood the instructions on how to join the conference call hearing,
qualifies as notification to the Office of his failure to appear. Because it was received within 10
days of the scheduled hearing, the Board finds that appellant provided adequate notification of
his failure to participate.
As the circumstances of this case do not meet the criteria for abandonment as provided in
Chapter 2.1601.6(e) of the Office’s procedure manual, the Board finds that appellant did not
abandon his request for an oral hearing.
CONCLUSION
The Board finds that the Office did not properly determine that appellant abandoned his
hearing request.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 16, 2006 is reversed. The case is remanded to reschedule
appellant’s oral hearing.
Issued: June 4, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

